DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2015/0287696) in view of Cich (US 2015/0155439) and Kurita (US 2009/0137082).
Regarding claim 2, Ueda discloses, in FIGS. 1A-1B and in related text, a transfer carrier, adapted to be connected to an electrode of a micro light-emitting element and transfer the micro light-emitting element, comprising: 
a transfer substrate (1, un-oxidized portion); 
a plurality of metal bonding pads (21, AuSn) disposed on the transfer substrate, and every two of the plurality of metal bonding pads that are adjacent to each other being spaced apart from each other through a gap; 
a barrier layer (silicon oxide film on surface of substrate 1, for example, as illustrated in FIG. 4) located between the plurality of metal bonding pads and the transfer substrate, wherein part of the barrier layer overlaps the gap (between adjacent metal bonding pads 21) (see Ueda, [0038], [0047]).
Ueda disclose that a material for the plurality of metal bonding pads is AuSn; the barrier layer is silicon oxide film.
Ueda does not explicitly disclose wherein the barrier layer is non-wettable to the plurality of metal bonding pads which are molten.
Cich teaches that silicon oxide provides dewetting surface for molten AuSn (see Cich, [0426]). Thus Cich together with Ueda teaches wherein the barrier layer is non-wettable to the plurality of metal bonding pads which are molten.
Ueda and Cich are analogous art because they both are directed to semiconductor device packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ueda with the features of Cich because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ueda to include wherein the barrier layer is non-wettable to the plurality of metal bonding pads which are molten, as taught by Cich, because of high interfacial energy between molten AuSn and silicon oxide (see Cich, [0426]).
Ueda does not explicitly disclose a partitioning material filled in the gap, wherein the partitioning material is non-wettable to the plurality of metal bonding pads which are molten.
Kurita teaches a partitioning material (113) filled in the gap (between bonding pads 111) (see Kurita, FIG. 1A, [0044], [0049]).
Kurita also teaches the partitioning material is insulator such as silicon oxide (see Kurita, [0049], [0149]). Ueda discloses a material for the plurality of metal bonding pads is AuSn (see discussion above). Since Cich teaches silicon oxide provides dewetting surface for molten AuSn (see discussion above), Cich together with Kurita teaches wherein the partitioning material is non-wettable to the plurality of metal bonding pads which are molten.
Ueda and Kurita are analogous art because they both are directed to semiconductor device packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ueda with the features of Kurita because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ueda to include a partitioning material filled in the gap, wherein the partitioning material is non-wettable to the plurality of metal bonding pads which are molten, as taught by Kurita and Cich, in order to provide an insulator film (see Kurita, [0049]), and because of high interfacial energy between molten AuSn and silicon oxide (see Cich, [0426]).
Regarding claim 4, Ueda in view of Cich and Kurita teaches the carrier of claim 2.
Ueda discloses that the barrier layer is the silicon oxide film on surface of substrate (1) and the transfer substrate is the un-oxidized portion of the substrate below the surface silicone oxide film (see Ueda, FIG. 4 and discussion on claim 2 above). Kurita teaches the partitioning material (113) is above the substrate (see Kurita, FIG. 1A, [0044], [0049]). Thus Kurita together with Ueda teaches wherein the barrier layer is located between the transfer substrate and the partitioning material, with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 2.
Allowable Subject Matter
Claims 1, 3 and 5-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, Ueda, discloses a transfer carrier, adapted to be connected to an electrode of a micro light-emitting element and transfer the micro light-emitting element, comprising: a transfer substrate; a plurality of metal bonding pads disposed on the transfer substrate, and every two of the plurality of metal bonding pads that are adjacent to each other being spaced apart from each other through a gap; a plurality of under-bump metal structures respectively located between the transfer substrate and the plurality of metal bonding pads; a barrier layer located between the plurality of under-bump metal structures and the transfer substrate, wherein part of the barrier layer overlaps the gap, each of the under-bump metal structures has a top surface facing away from the transfer substrate and a side surface connecting the top surface with the barrier layer. The prior art of record, Cich, teaches wherein the plurality of under-bump metal structures are wettable to the plurality of metal bonding pads which are molten, wherein the barrier layer is non-wettable to the plurality of metal bonding pads which are molten. The prior art of records, individually or in combination, do not disclose nor teach “the top surface and a top part of the side surface are wrapped by a corresponding metal bonding pad” in combination with other limitations as recited in claim 1.
The prior art of record, Ueda, discloses a transfer carrier, adapted to be connected to an electrode of a micro light-emitting element and transfer the micro light-emitting element, comprising: a transfer substrate; a plurality of metal bonding pads disposed on the transfer substrate, and every two of the plurality of metal bonding pads that are adjacent to each other being spaced apart from each other through a gap. The prior art of record, Kurita, teaches a partitioning material filled in the gap. The prior art of record, Cich, teaches wherein the partitioning material is non-wettable to the plurality of metal bonding pads which are molten. The prior art of records, individually or in combination, do not disclose nor teach “a wetting layer located between the transfer substrate and the plurality of metal bonding pads, wherein the wetting layer is located between the transfer substrate and the partitioning material, and the wetting layer is wettable to the plurality of metal bonding pads which are molten” in combination with other limitations as recited in claim 3.

Response to Arguments
Applicant's arguments filed on 04/12/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, pages 8 to 9, Applicant argues that Kurita does not teach that the material of the insulator film 113 is silicon oxide. 
In response, the Office notes that Kurita discloses the material of the insulator film 113 is silicon oxide. See paragraphs [0049] and [0149] of Kurita. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811